Exhibit UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On November 10, 2009, we purchased all of the issued and outstanding share capital, including vested stock options, of CopperGate Communications Ltd. pursuant to an Acquisition Agreement dated October 12, 2009, as amended by the First Amendment to Acquisition Agreement dated November 10, 2009. Under the terms of the Agreement, we paid approximately $116.0 million in cash, of which approximately $11.6 million will be held in escrow for a period of 18 months, and issued an aggregate of 3,931,356 shares of our common stock, of which 393,138 shares will be held in escrow for a period of 18 months.At the closing, we also assumed all unvested CopperGate options and, as a result, will issue unvested options to purchase an aggregate of approximately 574,881 shares of our common stock, which options will vest over time following the closing.Under the terms of the Agreement, we also agreed to pay up to an aggregate of $5.0 million in cash to specified CopperGate employees provided that the eligible employee remains employed by us and certain milestones are achieved. We believe this transaction will enhance the breadth of our technology so that we extend our position as a world-class provider of complete home entertainment chipset solutions for all forms of media processing and communications.
